 COMPTON SERVICE COMPANY, INC.557Compton Service Company,Inc.andTeamsters LocalUnion No. 688,affiliated with International Broth-erhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America.Case 14-CA-7721July 26, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn April 30, 1974, Administrative Law Judge PaulE.Weil issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed exceptionsand a supporting brief, and the Respondent filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint herein be dismissed in itsentirety.DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Administrative Law Judge: On December14, 1973, Teamsters Local Union No. 688, hereinafter calledthe Union, filed with the Regional Director for Region 14of the National Labor Relations Board, hereinafter calledthe Board, a charge alleging that Compton Service Compa-ny, Inc., had failed to bargain in good faith with the Unionby bargaining individually with its employees concerningwages, hours, and other terms and conditions of employ-ment On January 31, 1974, the said Regional Director, onbehalf of the General Counsel of the Board, issued a com-plaint and notice of hearing. The complaint alleges thatCompton Service Company, Inc., Compton Leasing, Inc ,and Am-Del-Co, Inc., are a single employer; each of saidcompanies is thealter egoof the others; the three compa-nies, referred to in the complaint and herein as Respondent,violated Section 8(a)(5) of the Act by bargaining directlywith several employees, members of the Union which is thecollective-bargaining representative of various employees invarious units of Respondent's employees; and Respondentunilaterally subcontracted certain unit work without noticeto the Union. By its duly filed answer I Respondent admitsand denies certain allegations regarding ownership andstructure of the three corporations, admits that ComptonLeasing, Inc., and Compton Service Company, Inc., areeach signatories to collective-bargaining contracts with theCharging Party, and denies the commission of any unfairlabor practices. On the issues thus joined the matter cameon for hearing before me in St. Louis, Missouri, on March19, 1974. All parties were present and represented by coun-sel;allhad an opportunity to call witnesses and adducerelevant and material evidence. At the close of the hearingall parties waived oral argument; briefs have been receivedfrom the General Counsel and Respondent.Upon the entire record in this matter and in contempla-tion of the briefs, I make the following-FINDINGS OF FACTIJURISDICTION AND THE EMPLOYERSTATUS OFTHE THREE RESPON-DENTSRespondent, Compton Service Company, hereinafterseparately called Compton Service, is a corporation en-gaged in the warehouse and delivery business for variousenterprises within the St. Louis area. It has 30 to 35 employ-ees engaged largely in warehousing and delivery work forthree enterprises, J. C Penney, Speed Queen, and Mc-Graw-Edison. It has governmental authority to operate de-livery service in both Missouri and Illinois. Half of the stockis owned by Billy J. Hunt, Compton Service's president, andby members of his family; the other half is owned by HollisGarrett, vice president and secretary of Compton Service.Compton Leasing Company, Inc., hereinafter calledCompton Leasing, is licensed as an employment agency. Itsfunction is to supply employees to enterprises requiring fur-niture handling and delivery employees. At the time of thehearing Compton Leasing had contracts with FurnitureDistribution Center pursuant to which it furnished sevenemployees and with Carafiol, a chain of furniture stores,pursuant to which it had, in the recent past, furnished sixemployees. Apparently both Carafiol and Furniture Distri-bution Center provided their own trucks or vans for the useof these employees. In addition Compton Leasing furnishedemployees and trucks to Compton Service which in turnCompton Service provided to Famous Barr Company, a St.Louis department store. The trucks furnished by ComptonLeasing to Compton Service and used at the Famous Barrwarehouse were owned by Famous Barr and are under leaseby Famous Barr to Compton Leasing. Compton Leasinghas separate contracts with the Charging Party for the con-tingents of employees working at Famous Barr at Carafioland at Furniture Distribution Center The contracts are allidentical with the contract between Compton Service andThe answer was apparently inadvertently omitted from the formal docu-ments introduced at the hearing No mention thereof was made on the recordand a copy was supplied to me In the absence of explanation, I presume thatthe answer was duly filed212 NLRB No. 96 558 ,DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Charging Party covering the employees at J. C. Penney,Speed Queen, and McGraw-Edison.Compton Leasing is owned 50 percent by Mr. Hunt andhis family, 50 percent by Mr. Garrett and his family.The third corporation involved herein is Am-Del-Co,Inc., hereinafter called Am-Del-Co. Mr. Hunt is also presi-dent of Am-Del-Co and Mr. Garrett the vice president.Messrs. Hunt and Garrett and their families split the stockof Am-Del-Co as of Compton Service and Compton Leas-ing.Am-Del-Co is engaged in the business of providing,somewhat as a broker, owner-operators to any enterprisewith whom they could make a contract. The record revealsthat Am-Del-Co has actedas an agentonly for one operatorand has contracted for his services only for a period of timebetween December 21, 1973, and March 2 or 3, 1974.Murray Hines is the operations manager for the FamousBarr Division of Compton Leasing. His main duties are tosupervise the employees of Compton Leasing performingwork for Compton Service at FamousBarr.Hineshas repre-sented Compton Leasing in negotiations and grievancecommittee panels with the Union, he also has representedCompton Service in the same capacity. MurrayHines is alsothe general manager of Am-Del-Co.I find that, as alleged in the complaint, Compton Service,Compton Leasing, and Am-Del-Co are affiliatedbusinessesengaged in a common enterprise with common offices, own-ership, directors, and operators and constitutea single-inte-grated business enterprise. By reason of the fact that allemployees of the two corporations which have employees,Compton Service and Compton Leasing, and are subject toidentical labor relations contracts which are negotiated andenforced by thesamepersons, I find that the three corpora-tions have a common labor policy.Insofar as the General Counsel has alleged that each ofsaid companies is and has been thealter egoof the others,whatever connotations sucha statementmay have are notnecessarily adopted. I find that the three corporations con-stitute a single enterprise and a single employer.IITHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICEStionwide in scope. Apparently some saving was accom-plishedtherebyandotherenterprises,includingRespondent's customers, were interested in the same type ofservice.When Carafiol, one of the customers of ComptonLeasing, found that it had more delivery work to do thanthe six men it normally used from Compton Leasing couldhandle, it asked Murray Hines if he could provide them withan owner-operator. In his capacity as general manager ofAm-Del-Co,Hines provided an owner-operator, whoworked from December 21 until about March 1 deliveringCarafiol's merchandise in his own truck.Respondent, aware that it was probably losing businessto the owner-operator mode of delivering merchandise, de-termined to expand Am-Del-Co's program. To that endHines attempted to recruit additional owner-operators ap-parently without much success? Commencing about No-vember 19, Hines talked with three employees of ComptonLeasing, Raymond Blackey, Ally Darnell, and John Hus-key, suggesting to them that they operate as owner-opera-tors for Am-Del-Co, going over with each of them the coststhat they would have to incur, either leasing or buying atruck, and the prothat could be made thereby. Hinesoffered them no sped job but merely asked them to con-sider the matter. Each of them considered the matter, atleast one of them took it up with a union agent and was toldthat the Union frowned upon the idea of employees drivingas owner-operators and each of them declined to enter intothe relationship. Hines testified that he selected these threemen because he knew that Famous Barr, where theyworked, was going to be using more owner-operators andthat the employees low on the Famous Barr seniority list3would get little or no employment thereafter. This in facthas come to pass. Where the Famous Barr division prior tothe advent of the new year had used in excess of 40 employ-ees, at the time of the hearing it was using only 16 or 17. Theother employees on the seniority list were not working andthe three employees to whom Hines addressed himself, whooccupied positions 37, 42, and 43 out of 43 employees on theseniority list, had not worked since February 25. Hinesasserted that he was concerned to get good men as leasedrivers or owner-operators and that he knew these threemen were competent and dependable. Hmes further testi-fied that he suggested to these men that they could drive asowner-operators for Am-Del-Co and continue to workwhenever they were called for Famous Barr under the unioncontract.BackgroundThe contracts between Respondent and the Union ex-pired November 1, 1973. The employees went on strike andnegotiations continued. After a strike lasting several weeksthe new contracts were signed and the employees went backto work. In the meantime a considerable backlog had accu-mulated. In addition to the backlog of warehousing anddeliveries, the Christmas season arrived and all employeeswere at work.In the recent past in St. Louis enterprises requiring deliv-ery work had increasingly been subcontracting their deliv-ery work to owner-operators under agreements directly withthe owner-operators or through agents, some of them na-Discussion and ConclusionsI do not think that Respondent engaged in any unfairlabor practices in the situation presented by this case. I findthat the three enterprises constitute a single employer. Theunits I find to be a unit of all employees of Compton Serviceworking at J. C. Penney, Speed Queen, and McGraw-Edi-r It is not possible to tell from the record whether the failure of Am-Del-Coto provide more than one owner-operator with more than one contract wasdue to Am-Del-Co's inability to find owner-operators or its inability to findenterprises which would use their owner-operators or both.3A separate seniority list was established for each of the divisions ofCompton Leasing under the separate contract signed with the Union. COMPTON SERVICE COMPANY, INC.559son, another unit of all employees of Compton Leasingemployed at Famous Barr, yet another of all employees ofCompton Leasing at Carafiol, and another of all employeesof Compton Leasing at Furniture Distribution Center.4 Thethree employees contacted by Hines were not offered em-ployment nor were they offered a change in their workingconditions as employees of Compton Leasing. Respondentat no time had a contract to provide owner-operators ofFamous Barr where the three men worked andindeed nowthat Famous Barr is doing about half of its work with own-er-operators it is not doing so pursuant to any contract withRespondent. Accordingly, the terms and conditions whichMurray Hines was talking about with these three employeeswere outside the employment relationship and not inconsis-tent with it. I recognize that this is a somewhat narrow andlegalistic disposition of the issue but it is nonetheless neces-sary in my opinion. Respondent was in a position of rapidlylosing its business because as an employer it could not com-pete with those enterprises furnishing owner-operators to itscustomers and its customers accordingly sought elsewherefor owner-operators and found them, depriving Respondentand its employees of the work they had theretofore done.The decision to do this was not made by Respondent norwas Respondent privy to it. The only way that Respondentcould salvage business from the situation was to itself act asthe agent of owner-operators which it attempted to dothrough Am-Del-Co. Respondentmakesmuch of the factthat Hines acted outside of his function, beyond his authori-zation, and in disobedience of his direct orders from Presi-dent Hunt not to approach employees of Compton Leasingin his search for owner-operators. I do not find it necessaryto reach this argument in view of my findings above.With regard to the allegation of the complaint that Re-spondenthad a duty to bargain with the Charging Partyconcerning the subcontracting of the delivery service at Ca-rafiol during the December, January, and February period4 There are no longer employees working at Carafiol,which has gonecompletely to the owner-operator method of delivery and no longer calledupon Compton Leasing for employees Carafiol's contract with ComptonLeasing provides only that Compton Leasing shall supply employees asrequested by Carafiol and does not provide that Compton Leasing's employ-ees shall do all of the delivery work for Caraftol.to an owner-operator under arrangements made throughAm-Del-Co, I find that no bargaining duty arose from thissituation. The decision to use an owner-operator rather thanto expand the Carafiol unit of employees was a decision ofCarafiol, not of Respondents. As I have pointed out above,Carafiol's contract with Respondent required only that Re-spondent furnish employees as requested by Carafiol. WhenCarafiol declined to request additional employees but in-stead requested an owner-operator, Hines wearing his Am-Del-Co general manager's hat came forward with an owner-operator to meet Carafiol's request. Again Respondent wasnot responsible for the decision nor privy to it. Nor can itbe argued that Respondent should have used its influence,if any, with Carafiol to require Carafiol to use employeesrather than owner-operators. It is obvious that no such in-fluence existed and Respondents had no apparent legalright to insist that the delivery work which it had contractedto do be performed solely either by Respondent's employeesor by employees rather than by independent contractors.Under these circumstances I can see no violation inRespondent's refusing to bargain with the Union, Respon-dent had nothing to bargain about, it was taking no stepsto dissipate the unit. On the contrary, all its interests wouldbest be served by the continuation of the unit. Respondentdid not change its operations, it's customers changedtheirs.Upon the basis of the foregoing findings of fact and con-clusions, and pursuant to Section 10(c) of the National La-bor Relations Act, as amended, I hereby issue the followingrecommended:ORDERSI find that Respondent did not violate the Act by refusingto bargain or failing to bargain with the Union as alleged.In view of the above findings, I recommend that the com-plaint be dismissed in its entirety.5 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelation Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions,and order,and all objections thereto shall be deemedwaived for all purposes